Exhibit 10.7

EXECUTION VERSION

--------------------------------------------------------------------------------

SUBSIDIARY GUARANTY AGREEMENT
Dated as of August 4, 2015
from
THE SUBSIDIARY GUARANTORS NAMED HEREIN
for the benefit of
THE HOLDERS OF THE NOTES
RE:
$100,000,000 3.23% Senior Notes, Tranche A, due August 4, 2020
$122,000,000 3.70% Senior Notes, Tranche B, due August 4, 2022
$128,000,000 3.82% Senior Notes, Tranche C, due December 3, 2022
$28,000,000 4.01% Senior Notes, Tranche D, due August 4, 2025
$172,000,000 4.11% Senior Notes, Tranche E, due December 3, 2025


OF
CABELA’S INCORPORATED

--------------------------------------------------------------------------------




Exhibit 10.7 Subsidiary Guaranty
4174173



--------------------------------------------------------------------------------




TABLE OF CONTENTS
Section
Heading
Page


 
 
 
Section 1.
Guaranty
2


 
 
 
Section 2.
Representations and Warranties
3


 
 
 
Section 3.
Subsidiary Guarantor’s Obligations Unconditional
5


 
 
 
Section 4.
Full Recourse Obligations; Pari Passu Ranking
10


 
 
 
Section 5.
Waiver
10


 
 
 
Section 6.
Waiver of Subrogation
11


 
 
 
Section 7.
Subordination
12


 
 
 
Section 8.
Effect of Bankruptcy Proceedings, Etc
12


 
 
 
Section 9.
Term of Guaranty
13


 
 
 
Section 10.
Contribution
13


 
 
 
Section 11.
Limitation of Liability
14


 
 
 
Section 12.
Negative Pledge
14


 
 
 
Section 13.
Supplemental Agreement
14


 
 
 
Section 14.
Definitions and Terms Generally
14


 
 
 
Section 15.
Notices
15


 
 
 
Section 16.
Amendments, Etc
16


 
 
 
Section 17.
Consent to Jurisdiction; Service of Process
16


 
 
 


- i -

--------------------------------------------------------------------------------



Section 18.
Waiver of Jury Trial
17


 
 
 
Section 19.
Survival
17


 
 
 
Section 20.
Severability
17


 
 
 
Section 21.
Successors and Assigns
18


 
 
 
Section 22.
Table of Contents; Headings
18


 
 
 
Section 23.
Counterparts
18


 
 
 
Section 24.
Governing Law
18


 
 
 
Section 25.
Release
18


 
 
 
Section 26.
Covenant Compliance
18


 
 
 
Section 27.
Appointment of Process Agent
18












-ii-

--------------------------------------------------------------------------------




This SUBSIDIARY GUARANTY AGREEMENT, dated as of August 4, 2015 (the “Guaranty”),
from each of:
(i)     Cabela’s Wholesale, Inc.;
(ii)     Cabela’s Ventures, Inc.;
(iii)     Cabela’s Outdoor Adventures, Inc.;
(iv)     Cabela’s Marketing and Brand Management, Inc.;
(v)     Cabela’s Retail LA, LLC;
(vi)    Cabela’s Retail MO, LLC;
(vii)    Cabela’s Retail IL, Inc.;
(viii)    Cabela’s Trophy Properties, LLC; and
(ix)
such Subsidiaries as shall become parties hereto in accordance with Section 13
hereof (each a “Subsidiary Guarantor” and collectively the “Subsidiary
Guarantors”),

for the benefit of the holders from time to time of the Notes (as defined below)
(the “Holders”). Capitalized terms used herein are defined in Section 14 hereof
or the Note Purchase Agreement referred to below.
WHEREAS, Cabela’s Incorporated, a Delaware corporation (the “Company”) will
authorize the issue and sale of (i) $100,000,000 aggregate principal amount of
its 3.23% Senior Notes, Tranche A, due August 4, 2020 (the “Tranche A Notes”),
(ii) $122,000,000 aggregate principal amount of its 3.70% Senior Notes, Tranche
B, due August 4, 2022 (the “Tranche B Notes”), (iii) $128,000,000 aggregate
principal amount of its 3.82% Senior Notes, Tranche C, due December 3, 2022 (the
“Tranche C Notes”), (iv) $28,000,000 aggregate principal amount of its 4.01%
Senior Notes, Tranche D, due August 4, 2025 (the “Tranche D Notes”), and
(v) $172,000,000 aggregate principal amount of its 4.11% Senior Notes, Tranche
E, due December 3, 2025 (the “Tranche E Notes” and, together with the Tranche A
Notes, the Tranche B Notes, the Tranche C Notes, and the Tranche D Notes, as
amended, restated or otherwise modified from time to time pursuant to Section 17
and including any such notes issued in substitution therefor pursuant to Section
13, the “Notes”), pursuant to a Note Purchase Agreement, dated as of the date
hereof (as amended, modified or supplemented from time to time, the “Note
Purchase Agreement”) among the Company and the purchasers named therein.
WHEREAS, each of the Subsidiary Guarantors is a Subsidiary of the Company.
WHEREAS, the Company has agreed that certain of its Subsidiaries will guarantee
the Company’s obligations under the Notes and the Note Purchase Agreement.
WHEREAS, the Subsidiary Guarantors each acknowledge that they will derive
substantial benefits from the issuance of the Notes.
NOW, THEREFORE, in consideration of the premises and to induce the Holders to
purchase the Notes, each of the Subsidiary Guarantors, intending to be legally
bound, hereby agrees for the benefit of the Holders, as follows:




--------------------------------------------------------------------------------



SECTION 1.
GUARANTY.

Each Subsidiary Guarantor with all other Subsidiary GuarantorS, hereby
absolutely, unconditionally and irrevocably guarantees, jointly and severally,
as a primary obligor and not merely as a surety, to each Holder and its
successors and assigns, the full and punctual payment and performance when due,
whether at stated maturity, by acceleration or otherwise, of the principal of
and Make-Whole Amount, and interest on (including, without limitation, interest,
whether or not an allowable claim, accruing after the date of filing of any
petition in bankruptcy, or the commencement of any bankruptcy, insolvency or
similar proceeding relating to the Company) the Notes and all other amounts
under the Note Purchase Agreement and all other obligations, agreements and
covenants of the Company now or hereafter existing under the Note Purchase
Agreement whether for principal, Make-Whole Amount, interest (including interest
accruing or becoming owing both prior to and subsequent to the commencement of
any proceeding against or with respect to the Company under any chapter of the
bankruptcy code of the United States of America), indemnification payments,
expenses (including reasonable attorneys’ fees and expenses) or otherwise, and
all reasonable costs and expenses, if any, incurred by any Holder in connection
with enforcing any rights under this Guaranty (all such obligations being the
“Guaranteed Obligations”), and agrees to pay any and all reasonable expenses
incurred by each Holder in enforcing this Guaranty; provided that,
notwithstanding anything contained herein or in the Note Purchase Agreement to
the contrary, the maximum liability of each Subsidiary Guarantor hereunder and
under the Note Purchase Agreement shall in no event exceed such Guarantor’s
Maximum Guaranteed Amount, and provided further, each Subsidiary Guarantor shall
be unconditionally required to pay all amounts demanded of it hereunder prior to
any determination of such Maximum Guaranteed Amount and the recipient of such
payment, if so required by a final non-appealable order of a court of competent
jurisdiction, shall then be liable for the refund of any excess amounts. If any
such rebate or refund is ever required, all other Subsidiary Guarantors (and the
Company) shall be fully liable for the repayment thereof to the maximum extent
allowed by applicable law. This Guaranty is an absolute, unconditional, present
and continuing guaranty of payment and not of collectibility and is in no way
conditioned upon any attempt to collect from the Company or any other action,
occurrence or circumstance whatsoever. Each Subsidiary Guarantor agrees that the
Guaranteed Obligations may at any time and from to time exceed the Maximum
Guaranteed Amount of such Subsidiary Guarantor without impairing this Guaranty
or affecting the rights and remedies of the Holders hereunder.
Notwithstanding any stay, injunction or other prohibition preventing such action
against the Company, if for any reason whatsoever the Company shall fail or be
unable duly, punctually and fully to perform and (in the case of the payment of
Guaranteed Obligations) pay such amounts as and when the same shall become due
and (in the case of the payment of Guaranteed Obligations) payable or to perform
or comply with any other Guaranteed Obligation, whether or not such failure or
inability shall constitute an “Event of Default” under the Note Purchase
Agreement or the Notes, each Subsidiary Guarantor will forthwith (in the case of
the payment of Guaranteed Obligations) pay or cause to be paid such amounts to
the Holders, in lawful money of the United States of America, at the place
specified in the Note Purchase Agreement, or perform or comply with such
Guaranteed Obligations or cause such Guaranteed Obligations to be performed or
complied with, (in the case of the payment of Guaranteed Obligations) together
with interest (in the amounts and to the extent required under such Notes) on
any amount due and owing.

- 2 -

--------------------------------------------------------------------------------



SECTION 2.
REPRESENTATIONS AND WARRANTIES.

Each Subsidiary Guarantor hereby represents and warrants as follows:
(a)    All representations and warranties contained in the Note Purchase
Agreement that relate to such Subsidiary Guarantor are true and correct in all
respects and are incorporated by reference with the same force and effect as
though set forth herein in full.
(b)    Such Subsidiary Guarantor acknowledges that any default in the due
observance or performance by such Subsidiary Guarantor of any covenant,
condition or agreement contained herein (if, after the running of any applicable
notice and opportunity to cure periods provided in the Note Purchase Agreement,
such default or event of default remains uncured) shall constitute an Event of
Default.
(c)    There are no conditions precedent to the effectiveness of this Guaranty
that have not been satisfied or expressly waived.
(d)    Such Subsidiary Guarantor has, independently and without reliance upon
the Holders and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Guaranty. Such Subsidiary Guarantor has investigated fully the benefits and
advantages which will be derived by it from execution of this Guaranty, and the
board of directors (or other equivalent authority) of such Subsidiary Guarantor
has decided that a direct and/or an indirect benefit will accrue to such
Subsidiary Guarantor by reason of the execution of this Guaranty.
(e)    (i) This Guaranty is not given with actual intent to hinder, delay or
defraud any Person to which such Subsidiary Guarantor is or will become, on or
after the date hereof, indebted; (ii) such Subsidiary Guarantor has received at
least a reasonably equivalent value in exchange for the giving of this Guaranty;
(iii) such Subsidiary Guarantor is not insolvent on the date hereof and will not
become insolvent as a result of the giving of this Guaranty; (iv) such
Subsidiary Guarantor is not engaged in a business or transaction, nor is about
to engage in a business or transaction, for which any property remaining with
such Subsidiary Guarantor constitutes an unreasonably small amount of capital;
and (v) such Subsidiary Guarantor does not intend to incur debts that will be
beyond such Subsidiary Guarantor’s ability to pay as such debts mature.
(f)        Such Subsidiary Guarantor is a corporation or other legal entity duly
organized and validly existing under the laws of its state of organization, and
has the requisite power, authority and legal right under the laws of its state
of organization to conduct its business as presently conducted and to execute,
deliver and perform its obligations under this Guaranty.
(g)    The execution, delivery and performance of this Guaranty have been duly
authorized by all necessary corporate or limited liability company action on the
part of such Subsidiary Guarantor, and does not require any consent or approval
of, or the giving of notice to, or the taking of any other action in respect of,
any stockholder, member or trustee or holder of any indebtedness or obligations
of such Subsidiary Guarantor. This Guaranty constitutes a legal, valid and
binding obligation of such Subsidiary Guarantor,

- 3 -

--------------------------------------------------------------------------------



enforceable against such Subsidiary Guarantor in accordance with its terms,
except that such enforceability is subject to any limitations arising from
bankruptcy, insolvency, liquidation, moratorium, reorganization and other
similar laws of general application relating to or affecting the rights of
creditors or pledgees and to general principles of equity (regardless of whether
such enforceability is considered in a proceeding in equity or at law).
(h)        The execution, delivery and performance of this Guaranty does not and
will not conflict with or result in any violation of or default under any
provision of the Articles of Incorporation, Articles of Organization, by-laws,
limited liability company operating agreement or partnership agreement, as the
case may be, of such Subsidiary Guarantor, or any indenture, mortgage, deed of
trust, instrument, law, rule or regulation binding on such Subsidiary Guarantor
or to which such Subsidiary Guarantor is a party.
(i)        The execution, delivery and performance of this Guaranty does not and
will not result in violation of any judgment or order applicable to such
Subsidiary Guarantor or result in the creation or imposition of any Lien on any
of the properties or revenues of such Subsidiary Guarantor pursuant to any
requirement of law or any indenture, mortgage, deed of trust or other instrument
to which such Subsidiary Guarantor is a party.
(j)        The execution, delivery and performance of this Guaranty does not and
will not conflict with and does not and will not require any consent, approval
or authorization of, or registration or filing with, any governmental authority
or agency of the state of organization of such Subsidiary Guarantor or of the
United States or any State.
(k)        There are no pending or, to the knowledge of such Subsidiary
Guarantor, threatened actions or proceedings against or affecting such
Subsidiary Guarantor or any of its properties by or before any court or
administrative agency or arbiter that would adversely affect the ability of such
Subsidiary Guarantor to perform its obligations hereunder or call into question
the validity or enforceability of this Guaranty.
(l)        Such Subsidiary Guarantor’s obligations under this Guaranty are at
least pari passu in right of payment with all other unsecured claims against the
general creditors of such Subsidiary Guarantor.
(m)    No Subsidiary Guarantor is in breach of or default under or with respect
to any instrument, document or agreement binding upon such Subsidiary Guarantor
which breach or default is reasonably probable to have a Material Adverse Effect
or result in the creation of a Lien on any property of such Subsidiary Guarantor
other than Liens permitted under Section 10.6 of the Note Purchase Agreement.
Such Subsidiary Guarantor is in compliance with all applicable requirements of
law except such non‑compliance as would not have a Material Adverse Effect.

- 4 -

--------------------------------------------------------------------------------



(n)    The execution, delivery and performance by each Subsidiary Guarantor of
this Guaranty will not render such Subsidiary Guarantor insolvent, nor is it
being made in contemplation of such Subsidiary Guarantor’s insolvency, and such
Subsidiary Guarantor does not have an unreasonably small capital.
SECTION 3.
SUBSIDIARY GUARANTOR’S OBLIGATIONS UNCONDITIONAL.

(a)    This Guaranty shall constitute a guarantee of payment, performance and
compliance and not of collection, and each Subsidiary Guarantor specifically
agrees that it shall not be necessary, and that such Subsidiary Guarantor shall
not be entitled to require, before or as a condition of enforcing the liability
of such Subsidiary Guarantor under this Guaranty or requiring payment or
performance of the Guaranteed Obligations by any Subsidiary Guarantor hereunder,
or at any time thereafter, that any Holder: (a) file suit or proceed to obtain
or assert a claim for personal judgment against the Company or any other Person
that may be liable for or with respect to any Guaranteed Obligation; (b) make
any other effort to obtain payment or performance of any Guaranteed Obligation
from the Company or any other Person that may be liable for or with respect to
such Guaranteed Obligation, except for the making of the demands, when
appropriate, described in Section 1; (c) foreclose against, or seek to realize
upon security now or hereafter existing for such Guaranteed Obligations;
(d) except to the extent set forth in Section 1, exercise or assert any other
right or remedy to which such Holder is or may be entitled in connection with
any Guaranteed Obligation or any security or other guaranty therefor; or
(e) assert or file any claim against the assets of the Company or any other
Person liable for any Guaranteed Obligation. Each Subsidiary Guarantor agrees
that this Guaranty shall be continuing, and that the Guaranteed Obligations will
be paid and performed in accordance with their terms and the terms of this
Guaranty, and are the primary, absolute and unconditional obligations of such
Subsidiary Guarantor, irrespective of the value, genuineness, validity,
legality, regularity or enforceability or lack thereof of any part of the
Guaranteed Obligations or any agreement or instrument relating to the Guaranteed
Obligations or this Guaranty, or the existence of any indemnities with respect
to the existence of any other guarantee of or security for any of the Guaranteed
Obligations, or any substitution, release or exchange of any other guarantee of
or security for any of the Guaranteed Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any other circumstance whatsoever
that might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor, it being the intent of this Section 3 that the obligations
of each Subsidiary Guarantor hereunder shall be irrevocable, primary, absolute
and unconditional under any and all circumstances.
(b)    Each Subsidiary Guarantor hereby expressly waives notice of acceptance of
and reliance upon this Guaranty, diligence, presentment, demand of payment or
performance, protest and all other notices (except as otherwise provided for in
Section 1) whatsoever, any requirement that the Holders exhaust any right, power
or remedy or proceed against the Company or against any other Person under any
other guarantee of, or security for, or any other agreement, regarding any of
the Guaranteed Obligations. Each Subsidiary Guarantor further agrees that,
subject solely to the requirement of making demands under Section 1, the
occurrence of any event or other circumstance that might otherwise vary the risk
of the Company or such Subsidiary Guarantor or constitute a defense (legal or
equitable) available to, or a discharge of, or a counterclaim or right of
set‑off by, the Company or such Subsidiary Guarantor (other

- 5 -

--------------------------------------------------------------------------------



than the full and indefeasible due payment and performance of the Guaranteed
Obligations), shall not affect the liability of such Subsidiary Guarantor
hereunder.
(c)    The obligations of each Subsidiary Guarantor under this Guaranty are not
subject to any counterclaim, set-off, deduction, diminution, abatement,
recoupment, suspension, deferment or defense based upon any claim such
Subsidiary Guarantor or any other Person may have against the Company, any
Holder or any other Person, and shall remain in full force and effect without
regard to, and shall not be released, discharged or in any way affected by, any
circumstances or condition whatsoever (whether or not such Subsidiary Guarantor
or the Company shall have any knowledge or notice thereof), including:
(i)    any renewal, extension, modification, increase, decrease, alteration or
rearrangement of all or any part of the Guaranteed Obligations or any instrument
executed in connection therewith, or any contract or understanding with the
Company, the Holders, or any of them, or any other Person, pertaining to the
Guaranteed Obligations;
(ii)    any adjustment, indulgence, forbearance or compromise that might be
granted or given by any Holder to the Company or any other Person liable on the
Guaranteed Obligations, or the failure of any Holder to assert any claim or
demand or to exercise any right or remedy against the Company or any other
Person under the provisions of the Note Purchase Agreement, the Notes or
otherwise; or any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, the Note Purchase Agreement, the
Notes, any guarantee or any other agreement;
(iii)    the insolvency, bankruptcy arrangement, adjustment, composition,
liquidation, disability, dissolution or lack of power of the Company or any
other Person at any time liable for the payment of all or part of the Guaranteed
Obligations; or any dissolution of the Company or any other such Person, or any
change, restructuring or termination of the existence of the Company or any
other such Person, or any sale, lease or transfer of any or all of the assets of
the Company or any other such Person, or any change in the shareholders,
partners, or members of the Company or any other such Person; or any default,
failure or delay, willful or otherwise, in the performance of the Guaranteed
Obligations;
(iv)    the invalidity, illegality or unenforceability of all or any part of the
Guaranteed Obligations, or any document or agreement executed in connection with
the Guaranteed Obligations, for any reason whatsoever, including the fact that
the Guaranteed Obligations, or any part thereof, exceed the amount permitted by
law, the act of creating the Guaranteed Obligations or any part is ultra vires,
the officers or representatives executing the documents or otherwise creating
the Guaranteed Obligations acted in excess of their authority, the Guaranteed
Obligations violate applicable usury laws, the Company or any other Person has
valid defenses, claims or offsets (whether at law, in equity or by agreement)
which render the Guaranteed Obligations wholly or partially uncollectible from
the Company or any other Person, the creation, performance or repayment of the
Guaranteed Obligations (or the execution, delivery and performance of any
document or instrument representing part of the Guaranteed Obligations or
executed in connection

- 6 -

--------------------------------------------------------------------------------



with the Guaranteed Obligations or given to secure the repayment of the
Guaranteed Obligations) is illegal, uncollectible, legally impossible or
unenforceable, or the documents or instruments pertaining to the Guaranteed
Obligations have been forged or otherwise are irregular or not genuine or
authentic;
(v)    any full or partial release of the liability of the Company on the
Guaranteed Obligations or any part thereof, of any co-guarantors, or of any
other Person now or hereafter liable, whether directly or indirectly, jointly,
severally, or jointly and severally, to pay, perform, guarantee or assure the
payment of the Guaranteed Obligations or any part thereof, it being recognized,
acknowledged and agreed by each Subsidiary Guarantor that such Subsidiary
Guarantor may be required to pay the Guaranteed Obligations in full without
assistance or support of any other Person, and such Subsidiary Guarantor has not
been induced to enter into this Guaranty on the basis of a contemplation,
belief, understanding or agreement that any parties other than the Company will
be liable to perform the Guaranteed Obligations, or that the Holders will look
to other parties to perform the Guaranteed Obligations;
(vi)    the taking or accepting of any other security, collateral or guaranty,
or other assurance of payment, for all or any part of the Guaranteed
Obligations;
(vii)    any release, surrender, exchange, subordination, deterioration, waste,
loss or impairment (including negligent, unreasonable or unjustifiable
impairment) of any collateral, property or security, at any time existing in
connection with, or assuring or securing payment of, all or any part of the
Guaranteed Obligations;
(viii)    the failure of any Holder or any other Person to exercise diligence or
reasonable care in the preservation, protection, enforcement, sale or other
handling or treatment of all or any part of such collateral, property or
security;
(ix)    the fact that any collateral, security, security interest or lien
contemplated or intended to be given, created or granted as security for the
repayment of the Guaranteed Obligations shall not be properly perfected or
created, or shall prove to be unenforceable or subordinate to any other security
interest or lien, it being recognized and agreed by each Subsidiary Guarantor
that such Subsidiary Guarantor is not entering into this Guaranty in reliance
on, or in contemplation of the benefits of, the validity, enforceability,
collectibility or value of any of the collateral;
(x)    any payment by the Company to any Holder being held to constitute a
preference under any Fraudulent Conveyance Law, or for any reason any Holder
being required to refund such payment or pay such amount to the Company or
someone else;
(xi)    any other action taken or omitted to be taken with respect to the
Guaranteed Obligations, or the security and collateral therefor, whether or not
such action or omission prejudices such Subsidiary Guarantor or increases the
likelihood that such Subsidiary Guarantor will be required to pay the Guaranteed
Obligations pursuant to the terms hereof, it being the unambiguous

- 7 -

--------------------------------------------------------------------------------



and unequivocal intention of such Subsidiary Guarantor that it shall be
obligated to pay the Guaranteed Obligations when due, notwithstanding any
occurrence, circumstance, event, action or omission whatsoever, whether or not
contemplated, and whether or not otherwise or particularly described herein,
except for the full and final payment and satisfaction of the Guaranteed
Obligations in cash;
(xii)    the fact that all or any of the Guaranteed Obligations cease to exist
by operation of law, including by way of a discharge, limitation or tolling
thereof under applicable bankruptcy laws;
(xiii)    any other circumstance (including any statute of limitations) that
might in any manner or to any extent otherwise constitute a defense available
to, vary the risk of, or operate as a discharge of, the Company or any Person as
a matter of law or equity;
(xiv)    any merger or consolidation of the Company or any Subsidiary Guarantor
into or with any other Person or any sale, lease or transfer of any of the
assets of the Company to any other Person;
(xv)    any change in the ownership of any shares of capital stock of the
Company, or any change in the relationship between the Company and such
Subsidiary Guarantor or any termination of any such relationship;
(xvi)    any default, failure or delay, willful or otherwise, in the performance
by the Company, any Subsidiary Guarantor or any other Person of any obligations
of any kind or character whatsoever under the Note Purchase Agreement or any
other agreement;
(xvii)    any Subsidiary Guarantor or any other Person to any other Person, or
any change in the ownership of any shares or partnership interests of the
Company, any Subsidiary Guarantor or any other Person;
(xviii)    in respect of the Company, any Subsidiary Guarantor or any other
Person, any change of circumstances, whether or not foreseen or foreseeable,
whether or not imputable to the Company, any Subsidiary Guarantor or any other
Person, or other impossibility of performance through fire, explosion, accident,
labor disturbance, floods, droughts, embargoes, wars (whether or not declared),
civil commotion, acts of God or the public enemy, delays or failure of suppliers
or carriers, inability to obtain materials, action of any Federal or state
regulatory body or agency, change of law or any other causes affecting
performance, or any other force majeure, whether or not beyond the control of
the Company, any Subsidiary Guarantor or any other Person and whether or not of
the kind hereinbefore specified; or
(xix)    any other occurrence, circumstance, or event whatsoever, whether
similar or dissimilar to the foregoing, whether foreseen or unforeseen, and any
other circumstance which

- 8 -

--------------------------------------------------------------------------------



might otherwise constitute a legal or equitable defense or discharge of the
liabilities of a guarantor or surety or which might otherwise limit recourse
against such Subsidiary Guarantor;
provided that the specific enumeration of the above-mentioned acts, failures or
omissions shall not be deemed to exclude any other acts, failures or omissions,
though not specifically mentioned above, it being the purpose and intent of this
Guaranty and the parties hereto that the obligations of each Subsidiary
Guarantor shall be absolute and unconditional and shall not be discharged,
impaired or varied except by the payment and performance of all obligations of
the Company under the Note Purchase Agreement and the Notes in accordance with
their respective terms as each may be amended or modified from time to time.
Without limiting the foregoing, it is understood that repeated and successive
demands may be made and recoveries may be had hereunder as and when, from time
to time, the Company or any Subsidiary Guarantor shall default under or in
respect of the terms of the Note Purchase Agreement and that notwithstanding
recovery hereunder for or in respect of any given default or defaults by the
Company or any Subsidiary Guarantor under the Note Purchase Agreement, this
Guaranty shall remain in full force and effect and shall apply to each and every
subsequent default. All waivers herein contained shall be without prejudice to
the Holders at their respective options to proceed against the Company, any
Subsidiary Guarantor or other Person, whether by separate action or by joinder.
(d)    Each Subsidiary Guarantor hereby consents and agrees that any Holder or
Holders from time to time, with or without any further notice to or assent from
any other Subsidiary Guarantor may, without in any manner affecting the
liability of any Subsidiary Guarantor under this Guaranty, and upon such terms
and conditions as any such Holder or Holders may deem advisable:
(i)    extend in whole or in part (by renewal or otherwise), modify, change,
compromise, release or extend the duration of the time for the performance or
payment of any debt, liability or obligation of the Company or any Subsidiary
Guarantor or of any other Person secondarily or otherwise liable for any debt,
liability or obligations of the Company on the Note Purchase Agreement or the
Notes, or waive any Default or Event of Default with respect thereto, or waive,
modify, amend or change any provision of any other agreement or waive this
Guaranty; or
(ii)    sell, release, surrender, modify, impair, exchange or substitute any and
all property, of any nature and from whomsoever received, held by, or for the
benefit of, any such Holder as direct or indirect security for the payment or
performance of any debt, liability or obligation of the Company, any Subsidiary
Guarantor or of any other Person secondarily or otherwise liable for any debt,
liability or obligation of the Company on the Note Purchase Agreement or the
Notes; or
(iii)    settle, adjust or compromise any claim of the Company or any Subsidiary
Guarantor against any other Person secondarily or otherwise liable for any debt,
liability or obligation of the Company on the Note Purchase Agreement or the
Notes.
Each Subsidiary Guarantor hereby ratifies and confirms any such extension,
renewal, change, sale, release, waiver, surrender, exchange, modification,
amendment, impairment, substitution, settlement, adjustment, compromise and that
the same shall be binding upon it, and hereby waives, to the fullest extent
permitted

- 9 -

--------------------------------------------------------------------------------



by law, any and all defenses, counterclaims or offsets which it might or could
have by reason thereof, it being understood that such Subsidiary Guarantor shall
at all times be bound by this Guaranty and remain liable hereunder.
(e)     All rights of any Holder may be transferred or assigned at any time in
accordance with the Note Purchase Agreement and shall be considered to be
transferred or assigned at any time or from time to time upon the transfer of
such Note in accordance with the Note Purchase Agreement without the consent of
or notice to the Subsidiary Guarantors under this Guaranty.
(f)    No Holder shall be under any obligation: (i) to marshal any assets in
favor of the Subsidiary Guarantors or in payment of any or all of the
liabilities of the Company or any Subsidiary Guarantor under or in respect of
the Notes or the obligations of the Company and the Subsidiary Guarantors under
the Note Purchase Agreement or (ii) to pursue any other remedy that the
Subsidiary Guarantors may or may not be able to pursue themselves and that may
lighten the Subsidiary Guarantors’ burden, any right to which each Subsidiary
Guarantor hereby expressly waives.
SECTION 4.
FULL RECOURSE OBLIGATIONS; PARI PASSU RANKING.

Subject to the Maximum Guaranteed Amount specified above, the obligations of
each Subsidiary Guarantor set forth herein constitute the full recourse
obligations of such Subsidiary Guarantor enforceable against it to the full
extent of all its assets and properties.
The respective obligations under this Guaranty of the Subsidiary Guarantors are
and at all times shall remain direct and unsecured obligations of the Subsidiary
Guarantors ranking pari passu as against the assets of the Subsidiary Guarantors
without any preference among themselves and pari passu with all other present
and future unsecured Indebtedness (actual or contingent) of the Subsidiary
Guarantors which is not expressed to be subordinate or junior in rank to any
other unsecured Indebtedness of the Subsidiary Guarantors.
SECTION 5.
WAIVER.

Each Subsidiary Guarantor unconditionally waives, to the extent permitted by
applicable law:
(a)    notice of any of the matters referred to in Section 3;
(b)    notice to such Subsidiary Guarantor of the incurrence of any of the
Guaranteed Obligations, notice to such Subsidiary Guarantor of any breach or
default by the Company or such Subsidiary Guarantor with respect to any of the
Guaranteed Obligations or any other notice that may be required, by statute,
rule of law or otherwise, to preserve any rights of any Holder against such
Subsidiary Guarantor;
(c)    presentment to the Company or such Subsidiary Guarantor or of payment
from the Company or such Subsidiary Guarantor with respect to any Note or other
Guaranteed Obligation or protest for nonpayment or dishonor;

- 10 -

--------------------------------------------------------------------------------



(d)    any right to the enforcement, assertion, exercise or exhaustion by any
Holder of any right, power, privilege or remedy conferred in any Note, the Note
Purchase Agreement or otherwise;
(e)    any requirement of diligence on the part of any Holder;
(f)    any requirement to mitigate the damages resulting from any default under
the Notes or the Note Purchase Agreement;
(g)    any notice of any sale, transfer or other disposition of any right, title
to or interest in any Note or other Guaranteed Obligation by any Holder,
assignee or participant thereof, or in the Note Purchase Agreement;
(h)    any release of any Subsidiary Guarantor from its obligations hereunder
resulting from any loss by it of its rights of subrogation hereunder; and
(i)    any other circumstance whatsoever which might otherwise constitute a
legal or equitable discharge, release or defense of a guarantor or surety or
which might otherwise limit recourse against such Subsidiary Guarantor.
SECTION 6.
WAIVER OF SUBROGATION.

Notwithstanding any payment or payments made by any Subsidiary Guarantor
hereunder, or any application by any Holder of any security or of any credits or
claims, no Subsidiary Guarantor will assert or exercise any rights of any Holder
or of such Subsidiary Guarantor against the Company to recover the amount of any
payment made by such Subsidiary Guarantor to any Holder hereunder by way of any
claim, remedy or subrogation, reimbursement, exoneration, contribution,
indemnity, participation or otherwise arising by contract, by statute, under
common law or otherwise, and such Subsidiary Guarantor shall not have any right
of recourse to or any claim against assets or property of the Company, in each
case unless and until the Guaranteed Obligations have been paid in full. Until
such time (but not thereafter), each Subsidiary Guarantor hereby expressly
waives any right to exercise any claim, right or remedy which such Subsidiary
Guarantor may now have or hereafter acquire against the Company or any other
Subsidiary Guarantor that arises under the Notes, the Note Purchase Agreement or
from the performance by any Subsidiary Guarantor of the guaranty hereunder
including any claim, remedy or right of subrogation, reimbursement, exoneration,
contribution, indemnification or participation in any claim, right or remedy of
any Holder against the Company or any Subsidiary Guarantor, or any security that
any Holder now has or hereafter acquires, whether or not such claim, right or
remedy arises in equity, under contract, by statute, under common law or
otherwise. If any amount shall be paid to a Subsidiary Guarantor by the Company
or another Subsidiary Guarantor after payment in full of the Guaranteed
Obligations, and all or any portion of the Guaranteed Obligations shall
thereafter be reinstated in whole or in part and any Holder is required to repay
any sums received by any of them in payment of the Guaranteed Obligations, this
Guaranty shall be automatically reinstated and such amount shall be held in
trust for the benefit of the Holders and shall forthwith be paid to the Holders
to be credited and applied to the Guaranteed Obligations, whether matured

- 11 -

--------------------------------------------------------------------------------



or unmatured. The provisions of this paragraph shall survive the termination of
this Guaranty, and any satisfaction and discharge of the Company by virtue of
any payment, court order or any Federal or state law.
SECTION 7.
SUBORDINATION.

If any Subsidiary Guarantor is or becomes the holder of any indebtedness payable
by the Company or another Subsidiary Guarantor, each Subsidiary Guarantor hereby
subordinates all such indebtedness owing to it from the Company or such other
Subsidiary Guarantor to all indebtedness of the Company to the Holders, and
agrees that, during the continuance of any Event of Default, it shall not accept
any payment on the same until payment in full of the Guaranteed Obligations and
shall in no circumstance whatsoever attempt to set‑off or reduce any obligations
hereunder because of such indebtedness. If any amount shall nevertheless be paid
in violation of the foregoing to a Subsidiary Guarantor by the Company or
another Subsidiary Guarantor prior to payment in full of the Guaranteed
Obligations, such amount shall be held in trust for the benefit of the Holders
and shall forthwith be paid to the Holders to be credited and applied to the
Guaranteed Obligations, whether matured or unmatured.
SECTION 8.
EFFECT OF BANKRUPTCY PROCEEDINGS, ETC.

(a)    If after receipt of any payment of, or proceeds of any security applied
(or intended to be applied) to the payment of all or any part of, the Guaranteed
Obligations, any Holder is for any reason compelled to surrender or voluntarily
surrenders (under circumstances in which it believes it could reasonably be
expected to be so compelled if it did not voluntarily surrender), such payment
or proceeds to any Person (i) because such payment or application of proceeds is
or may be avoided, invalidated, declared fraudulent, set aside, determined to be
void or voidable as a preference, fraudulent conveyance, fraudulent transfer,
impermissible set‑off or a diversion of trust funds or (ii) for any other
similar reason, including, without limitation, (x) any judgment, decree or order
of any court or administrative body having jurisdiction over any Holder or any
of their respective properties or (y) any settlement or compromise of any such
claim effected by any Holder with any such claimant (including the Company),
then the Guaranteed Obligations or part thereof intended to be satisfied shall
be reinstated and continue, and this Guaranty shall continue in full force as if
such payment or proceeds had not been received, notwithstanding any revocation
thereof or the cancellation of any Note or any other instrument evidencing any
Guaranteed Obligations or otherwise, and the Subsidiary Guarantors, jointly and
severally, shall be liable to pay the Holders, and hereby do indemnify the
Holders and hold them harmless for, the amount of such payment or proceeds so
surrendered and all expenses (including reasonable attorneys’ fees, court costs
and expenses attributable thereto) incurred by any Holder in defense of any
claim made against any of them that any payment or proceeds received by any
Holder in respect of all or part of the Guaranteed Obligations must be
surrendered. The provisions of this paragraph shall survive the termination of
this Guaranty, and any satisfaction and discharge of the Company by virtue of
any payment, court order or any Federal or state law.
(b)    If an event permitting the acceleration of the maturity of any of the
Guaranteed Obligations shall at any time have occurred and be continuing, and
such acceleration shall at such time be prevented

- 12 -

--------------------------------------------------------------------------------



by reason of the pendency against the Company or any other Person of any case or
proceeding contemplated by Section 8(a) hereof, then, for the purpose of
defining the obligation of any Subsidiary Guarantor under this Guaranty, the
maturity of the principal amount of the Guaranteed Obligations shall be deemed
to have been accelerated with the same effect as if an acceleration had occurred
in accordance with the terms of such Guaranteed Obligations, and such Subsidiary
Guarantor shall forthwith pay such principal amount, all accrued and unpaid
interest thereon, and all other Guaranteed Obligations, due or that would have
become due but for such case or proceeding, without further notice or demand.
SECTION 9.
TERM OF GUARANTY.

This Guaranty and all guarantees, covenants and agreements of each Subsidiary
Guarantor contained herein shall continue in full force and effect and shall not
be discharged until such time as all of the principal of and interest on the
Notes, the other Guaranteed Obligations and other independent payment
obligations of such Subsidiary Guarantor under this Guaranty shall be paid in
cash and performed in full, and all of the agreements of each of the other
Subsidiary Guarantors hereunder shall be duly paid in cash and performed in
full.
SECTION 10.
CONTRIBUTION.

In order to provide for just and equitable contribution among the Subsidiary
Guarantors, each Subsidiary Guarantor agrees that, to the extent any Subsidiary
Guarantor makes any payment hereunder on any date which, when added to all
preceding payments made by such Subsidiary Guarantor hereunder, would result in
the aggregate payments by such Subsidiary Guarantor hereunder exceeding its
Percentage (as defined below) of all payments then or theretofore made by all
Subsidiary Guarantors hereunder, such Subsidiary Guarantor shall have a right of
contribution against each other Subsidiary Guarantor whose aggregate payments
then or theretofore made hereunder are less than its Percentage of all payments
by all Subsidiary Guarantors then or theretofore made hereunder, in an amount
such that, after giving effect to any such contribution rights, each Subsidiary
Guarantor will have paid only its Percentage of all payments by all Subsidiary
Guarantors then or theretofore made hereunder. A Subsidiary Guarantor’s
“Percentage” on any date shall mean the percentage obtained by dividing (a) the
Adjusted Net Assets of such Subsidiary Guarantor on such date by (b) the sum of
the Adjusted Net Assets of all Subsidiary Guarantors on such date. “Adjusted Net
Assets” means, for each Subsidiary Guarantor on any date, the lesser of (i) the
amount by which the fair value of the property of such Subsidiary Guarantor
exceeds the total amount of liabilities, including contingent liabilities, but
excluding liabilities under this Guaranty, of such Subsidiary Guarantor on such
date and (ii) the amount by which the present fair salable value of the assets
of such Subsidiary Guarantor on such date exceeds the amount that will be
required to pay the probable liability of such Subsidiary Guarantor on its
debts, excluding debt in respect of this Guaranty, as they become absolute and
matured.
SECTION 11.
LIMITATION OF LIABILITY.

Each Subsidiary Guarantor hereby confirms that it is the intention of such
Subsidiary Guarantor that the guarantee by such Subsidiary Guarantor pursuant to
this Guaranty not constitute a fraudulent

- 13 -

--------------------------------------------------------------------------------



transfer or conveyance for purposes of Title 11 of the United States Code, the
Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any
similar applicable Federal or state law (all such statutes and laws are
collectively referred to as “Fraudulent Conveyance Laws”). To effectuate the
foregoing intention, each Subsidiary Guarantor hereby irrevocably agrees that
the obligations of such Subsidiary Guarantor under this Guaranty shall be
limited to the amount as will, after giving effect to all rights to receive any
collections from or payments by or on behalf of any other Subsidiary Guarantor
in respect of the obligations of such other Subsidiary Guarantor pursuant to
Section 10 hereof, result in the obligations of such Subsidiary Guarantor under
this Guaranty not constituting such a fraudulent transfer or conveyance. In the
event that the liability of any Subsidiary Guarantor hereunder is limited
pursuant to this Section 11 to an amount that is less than the total amount of
the Guaranteed Obligations, then it is understood and agreed that the portion of
the Guaranteed Obligations for which such Subsidiary Guarantor is liable
hereunder shall be the last portion of the Guaranteed Obligations to be repaid.
SECTION 12.
NEGATIVE PLEDGE.

Except as permitted under Section 10.6 of the Note Purchase Agreement, no
Subsidiary Guarantor will create any Lien on its assets to any other Person
during the pendency of this Guaranty.
SECTION 13.
SUPPLEMENTAL AGREEMENT.

Upon execution and delivery by a Subsidiary of a Supplemental Agreement
substantially in the form of Exhibit A hereto, such Subsidiary shall become a
Subsidiary Guarantor hereunder with the same force and effect as if originally
named as a Subsidiary Guarantor herein. The execution and delivery of any such
instrument shall not require the consent of any other Subsidiary Guarantor
hereunder. The rights and obligations of each Subsidiary Guarantor hereunder
shall remain in full force and effect notwithstanding the addition of any new
Subsidiary Guarantor as a party to this Guaranty.
SECTION 14.
DEFINITIONS AND TERMS GENERALLY.

(a)    Unless otherwise defined herein, capitalized terms defined in the Note
Purchase Agreement are used herein as defined therein. In addition, the
following terms shall have the following meanings.
“Adjusted Net Assets” has the meaning specified in Section 10 hereof.
“Fraudulent Conveyance Laws” has the meaning specified in Section 11 hereof.
“Guaranteed Obligations” has the meaning specified in Section 1 hereof.
“Guaranty” has the meaning specified in the introduction hereto.
“Holders” has the meaning specified in the introduction hereto.

- 14 -

--------------------------------------------------------------------------------



“Material Adverse Effect” means a material adverse effect (a) on the business,
financial condition, operations or Properties of a Subsidiary Guarantor taken as
a whole or (b) on its ability to perform its obligations hereunder.
“Maximum Guaranteed Amount” shall mean, for each Subsidiary Guarantor, the
maximum amount which any Subsidiary Guarantor could pay under this Guaranty
without having such payment set aside as a fraudulent transfer or conveyance or
similar action under Fraudulent Conveyance Law.
“Note Purchase Agreement” has the meanings specified in the Recitals hereto.
“Notes” has the meanings specified in the Recitals hereto.
“Percentage” has the meaning specified in Section 10 hereof.
“Required Holders” is has the meaning specified in the Note Purchase Agreement.
“Subsidiary Guarantor” has the meaning specified in the introduction hereto.
(b)    Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” All references herein to Articles, Sections, Exhibits and Schedules
shall be deemed references to Articles and Sections of, and Exhibits and
Schedules to, this Guaranty unless the context shall otherwise require.
SECTION 15.
NOTICES.

All notices under the terms and provisions hereof shall be in writing (with
charges prepaid), and shall be delivered or sent by hand, by telecopy, by
express courier service or by registered or certified mail, return receipt
requested, postage prepaid, addressed,
(a)    if to any Holder, at the address set forth in the Note Purchase
Agreement, or at such other address as any such Holder shall from time to time
designate to the Company,
(b)    if to a Subsidiary Guarantor, at the address of such Subsidiary Guarantor
set forth on the signature pages hereto or at such other address as such
Subsidiary Guarantor shall from time to time designate in writing to each
Holder.
A notice or communication shall be deemed to have been duly given and effective:
(a)
when delivered (whether or not accepted), if personally delivered;

(b)
five business days after being deposited in the mail, postage prepaid, if
delivered by first‑class mail (whether or not accepted);


- 15 -

--------------------------------------------------------------------------------



(c)
when sent, if sent via facsimile;

(d)
when delivered if sent by registered or certified mail (whether or not
accepted); and

(e)
on the next Business Day if timely delivered by an overnight air courier, with
charges prepaid (whether or not accepted).

SECTION 16.
AMENDMENTS, ETC.

No amendment, alteration, modification or waiver of any term or provision of
this Guaranty, nor consent to any departure by any Subsidiary Guarantor
therefrom, shall in any event be effective unless the same shall be in writing
and consented to by the Required Holders provided, however, that any amendment,
alteration, modification or waiver of the terms and conditions contained in
Section 1 hereof shall require consent from all Holders, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.
SECTION 17.
CONSENT TO JURISDICTION; SERVICE OF PROCESS;.

(a)    Each Subsidiary Guarantor irrevocably submits to the nonexclusive in
personam jurisdiction of any New York State or federal court sitting in New York
City, over any suit, action or proceeding arising out of or relating to this
Guaranty or the Notes. To the fullest extent it may effectively do so under
applicable law, each Subsidiary Guarantor irrevocably waives and agrees not to
assert, by way of motion, as a defense or otherwise, any claim that it is not
subject to the in personam jurisdiction of any such court, any objection that it
may now or hereafter have to the laying of the venue of any such suit, action or
proceeding brought in any such court and any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
(b)    Each Subsidiary Guarantor agrees, to the fullest extent it may
effectively do so under applicable law, that a final judgment in any suit,
action or proceeding of the nature referred to in paragraph (a) of this Section
17 brought in any such court shall be conclusive and binding upon such party,
subject to rights of appeal and may be enforced in the courts of the United
States of America or the State of New York (or any other courts to the
jurisdiction of which such party is or may be subject) by a suit upon such
judgment.
(c)    Each Subsidiary Guarantor consents to process being served in any suit,
action or proceeding of the nature referred to in paragraph (a) of this
Section 17 by mailing a copy thereof by registered or certified mail, postage
prepaid, return receipt requested, to the address of each Subsidiary Guarantor
specified in Section 15 or at such other address of which you shall then have
been notified pursuant to said Section or to any agent for service of process
appointed pursuant to the provisions of Section 27. Each Subsidiary Guarantor
agrees that such service upon receipt (i) shall be deemed in every respect
effective service of process upon it in any such suit, action or proceeding and
(ii) shall, to the full extent permitted by law, be taken and held to be valid
personal service upon and personal delivery to such party.

- 16 -

--------------------------------------------------------------------------------



Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.
(d)    Nothing in this Section 17 shall affect the right of any holder of Notes
to serve process in any manner permitted by law, or limit any right that the
holders of any of the Notes may have to bring proceedings against any Subsidiary
Guarantor in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.
SECTION 18.
WAIVER OF JURY TRIAL.

EACH SUBSIDIARY GUARANTOR AND BY ITS ACCEPTANCE HEREOF EACH HOLDER, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IRREVOCABLY AND UNCONDITIONALLY
WAIVES THE RIGHT TO TRIAL BY JURY IN ANY LEGAL OR EQUITABLE ACTION, SUIT OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR THE NOTE PURCHASE
AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY OR THE SUBJECT
MATTER OF ANY OF THE FOREGOING.
SECTION 19.
SURVIVAL    .

All warranties, representations and covenants made by each Subsidiary Guarantor
herein or in any written certificate or other instrument required to be
delivered by it or on its behalf hereunder or under the Note Purchase Agreement
shall be considered to have been relied upon by the Holders and shall survive
the execution and delivery of this Guaranty, regardless of any investigation
made by any Holder or on such Holder’s behalf. All statements in any such
certificate or other instrument shall constitute warranties and representations
by such Subsidiary Guarantor hereunder.
SECTION 20.
SEVERABILITY.

Any provision of this Guaranty which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. To the extent permitted by applicable law, each Subsidiary
Guarantor hereby waives any provision of law that renders any provisions hereof
prohibited or unenforceable in any respect.

- 17 -

--------------------------------------------------------------------------------



SECTION 21.
SUCCESSORS AND ASSIGNS.

The terms of this Guaranty shall be binding upon each Subsidiary Guarantor and
its successors and assigns and shall inure to the benefit of the Holders and
their respective successors and assigns.
SECTION 22.
TABLE OF CONTENTS; HEADINGS.

The section and paragraph headings in this Guaranty and the table of contents
are for convenience of reference only and shall not modify, define, expand or
limit any of the terms or provisions hereof, and all references herein to
numbered sections, unless otherwise indicated, are to sections in this Guaranty.
SECTION 23.
COUNTERPARTS.

This Guaranty may be executed in any number of counterparts, each of which shall
be an original, but all of which together shall constitute one instrument.
SECTION 24.
GOVERNING LAW.

This Guaranty shall in all respects be governed by, and construed and
interpreted in accordance with, the laws of the State of New York, without
regard to the conflicts of laws principles of such state.
SECTION 25.
RELEASE.

Notwithstanding any other provision hereof to the contrary, including without
limitation Section 3(c)(v), 3(c)(xiv) and 3(c)(xv), a Subsidiary Guarantor shall
be automatically released from its guaranty hereunder upon the sale or exchange
of all or substantially all of the stock or the assets of such Subsidiary
Guarantor permitted pursuant to Section 10.3 of the Note Purchase Agreement.
SECTION 26.
COVENANT COMPLIANCE.

Each Subsidiary Guarantor agrees to comply with each of the covenants contained
herein and in the Note Purchase Agreement that imposes or purports to impose, by
reference to such Subsidiary Guarantor, express or otherwise, through agreements
with the Company, restrictions or obligations on such Subsidiary Guarantor.
SECTION 27.    APPOINTMENT OF PROCESS AGENT.
Each Subsidiary Guarantor that is or becomes a non-United States entity shall
designate and appoint CT Corporation System (or any successor corporation), at
its office at 111 Eighth Avenue, New York, New York 10011, as its authorized
agent to accept and acknowledge on behalf of each such Subsidiary Guarantor
service of any and all process which may be served in any such action, suit or
proceeding with respect to any matter as to which it has submitted to
jurisdiction as set forth in Section 17, and it agrees that service upon such
authorized agent shall be deemed in every respect service of process upon such
Subsidiary

- 18 -

--------------------------------------------------------------------------------



Guarantor or its respective successors or assigns, and, to the extent permitted
by applicable law, shall be taken and held to be valid personal service upon it.
Such designation and appointment shall be irrevocable. Each such Subsidiary
Guarantor agrees to represent and warrant that CT Corporation System has agreed
to act as such agent for service of process on behalf of each Subsidiary
Guarantor. Each such Subsidiary Guarantor will take all action, including the
filing of any and all documents and instruments, as may be necessary to continue
in full force and effect the designation and appointment as such agent of CT
Corporation System or any successor corporation or such other corporation as
shall be satisfactory to the Required Holders, so that each such Subsidiary
Guarantor shall at all times have an agent for service of process for the above
purposes in the County of New York, State of New York.

- 19 -

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each Guarantor has caused this Subsidiary Guaranty Agreement
to be duly executed and delivered as of the date and year first above written.


CABELA’S WHOLESALE, INC.
CABELA’S VENTURES, INC.
CABELA’S OUTDOOR ADVENTURES, INC.
CABELA’S MARKETING AND BRAND MANAGEMENT, INC.
CABELA’S RETAIL LA, LLC
CABELA’S RETAIL MO, LLC






By /s/ Ralph W. Castner     
Name:    Ralph W. Castner
Title:
Executive Vice President, Secretary and Treasurer





CABELA’S RETAIL IL, INC.
CABELA’S TROPHY PROPERTIES, LLC






By /s/ Ralph W. Castner     
Name:    Ralph W. Castner
Title:    Secretary and Treasurer







- 20 -

--------------------------------------------------------------------------------




EXHIBIT A
FORM OF SUPPLEMENTAL AGREEMENT
SUPPLEMENTAL AGREEMENT dated as of ____________, ____ from ______________, a
_______ corporation (the “New Subsidiary”), for the benefit of the Holders (as
defined in the Guaranty referred to below). Capitalized terms used herein
without definition shall have the respective meanings ascribed thereto in the
Subsidiary Guaranty Agreement, dated as of ________, 20__ (the “Guaranty”), from
each of: [names of guarantors] and such other Subsidiaries (as defined below) as
shall become parties thereto in accordance therewith, for the benefit of the
Holders (as such term is defined in such Guaranty).
WHEREAS, __________________, a _______________ corporation (the “Company”), has
issued and sold (i) $__________ ___% Series A Senior Notes due _________, 20__
(the “Series A Notes”), and (ii) $____________ Floating Rate Series B Senior
Notes due _________, 20__ (the “Series B Notes,” and together with the Series A
Notes, the “Notes”), pursuant to the Note Purchase Agreement, dated as of
____________, 20___ (as amended, modified or supplemented from time to time, the
“Note Purchase Agreement”) among the Company and the purchasers named therein.
WHEREAS, the New Subsidiary is a Subsidiary of the Company.
WHEREAS, certain of the existing Subsidiaries of the Company have entered into
the Guaranty.
WHEREAS, the Note Purchase Agreement requires that certain Subsidiaries become
party to the Guaranty (as a Subsidiary Guarantor).
WHEREAS, the New Subsidiary acknowledges that it will derive substantial
benefits from the issuance of the Notes.
WHEREAS, the Guaranty specifies that additional Subsidiaries may become
Subsidiary Guarantors under such Guaranty by execution and delivery of an
instrument in the form of this Agreement. The undersigned Subsidiary is
executing this Agreement in accordance with the requirements of the Note
Purchase Agreement in order to become a Subsidiary Guarantor under the Guaranty
as consideration for the Notes previously purchased.
NOW, THEREFORE, the New Subsidiary Guarantor agrees as follows:
Section 1.    Guaranty. In accordance with Section 13 of the Guaranty, the New
Subsidiary by its signature hereto shall become a Subsidiary Guarantor under
such Guaranty with the same force and effect as if originally named therein as a
Subsidiary Guarantor and the New Subsidiary




--------------------------------------------------------------------------------



hereby (a) agrees to all the terms and provisions of such Guaranty applicable to
it as a Subsidiary Guarantor thereunder, (b) represents and warrants that the
representations and warranties made by it as a Subsidiary Guarantor are true and
correct on and as of the date hereof with the same effect as though made on and
as of the date hereof, (c) acknowledges receipt of a copy of and agrees to be
obligated and bound by the terms of such Guaranty, and (d) agrees that each
reference to a “Subsidiary Guarantor” in such Guaranty shall be deemed to
include the New Subsidiary.
Section 2.    Enforceability. The New Subsidiary hereby represents and warrants
that this Agreement has been duly authorized, executed and delivered by the New
Subsidiary and constitutes a legal, valid and binding obligation of the New
Subsidiary enforceable against it in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the applicability of creditors’ rights
generally and by equitable principles of general applicability (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
Section 3.     Effect on Guaranty. Except as expressly supplemented hereby, the
Guaranty shall continue in full force and effect.
Section 4.    GOVERNING LAW. THIS AGREEMENT SHALL IN ALL RESPECTS BE GOVERNED
BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK, WITHOUT REGARD TO THE CONFLICTS OF LAWS PRINCIPLES OF SUCH STATE.
Section 5.    Savings Clause. To the fullest extent permitted under applicable
law, in the event any one or more of the provisions contained in this Agreement
should be held invalid, illegal or unenforceable in any respect with respect to
the New Subsidiary, no party hereto shall be required to comply with such
provision for so long as such provision is held to be invalid, illegal or
unenforceable, and the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired. The
parties shall endeavor in good-faith negotiations to replace any invalid,
illegal or unenforceable provisions with valid provisions, the economic effect
of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
Section 6.    Notices. All communications to the New Subsidiary shall be given
to it at the address or telecopy number set forth under its signature hereto.

- 2 -

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the New Subsidiary has duly executed this Agreement as of
the day and year first above written.


[NEW SUBSIDIARY]


By:
 
 
Name:
 
Title:
 
Address:
 
 
 
 
 
Telecopy:
 
 
 
 
 
 



    
    
    
    




- 3 -